IN THE COMMONWEALTH COURT OF PENNSYLVANIA

J.C.,                               :   SEALED CASE
                      Petitioner    :
                                    :
                v.                  :
                                    :
Department of Public Welfare,       :   No. 1698 C.D. 2014
                       Respondent   :

J.C.,                               :
                      Petitioner    :
                                    :
                v.                  :
                                    :
Department of Public Welfare,       :   No. 1944 C.D. 2014
                       Respondent   :

J.C.,                               :
                      Petitioner    :
                                    :
                v.                  :
                                    :
Department of Public Welfare,       :   No. 1945 C.D. 2014
                       Respondent   :

J.C.,                               :
                      Petitioner    :
                                    :
                v.                  :
                                    :
Department of Public Welfare,       :   No. 1946 C.D. 2014
                       Respondent   :

J.C.,                               :
                      Petitioner    :
                                    :
                v.                  :
                                    :
Department of Public Welfare,       :   No. 1947 C.D. 2014
                       Respondent   :
J.C.,                                 :
                       Petitioner     :
                                      :
                 v.                   :
                                      :
Department of Public Welfare,         :   No. 1948 C.D. 2014
                       Respondent     :

J.C.,                                 :
                       Petitioner     :
                                      :
                 v.                   :
                                      :
Department of Public Welfare,         :   No. 1949 C.D. 2014
                       Respondent     :




                               ORDER

           AND NOW, this 22nd day of April, 2016, it is ORDERED that the
above-captioned opinion filed March 9, 2016, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.


                                    ___________________________
                                    ANNE E. COVEY, Judge